DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0025033 to White et al. (W1) in view of US 5,285,636 to Mayo et al. (M1), FR 2780715-A1 to Pellerano (P1), and US 2,438,245 to Gregg. (G1).
[P1 citations are made to the machine translation provided by the office with this action.]

In Re Claim 1:
W1 teaches:
	A propulsion system (Fig 4, 10) comprising:
	An aeroengine (10); and 
	An onboard system for draining the aeroengine, the onboard system comprising; [Page 5, ¶73 discloses the accessory gearbox collects oil from the system.]
	A primary tank, (40). [Per ¶73 the accessory gearbox acts as a scavenge line for storing fluid.]

W1 is silent as to:
	A buffer tank situated below the aeroengine and including an admission passage for admitting fluid coming from the aeroengine under gravity; the primary tank situated above the buffer tank and including an emptying passage for emptying the fluid coming from the aeroengine; and a lift circuit connecting the buffer tank to the primary tank in order to transfer the fluid coming from the aeroengine from the buffer tank to the primary tank. 

M1 teaches:
	A buffer tank (Fig. 1, 32, and 36) located at the lowest point of the engine nacelle, for identifying leaking fluid. [Col. 3, ll. 20-30 discloses the drain lines can be connected to for example oil, and connect to a collection tank for said oil. Col. 5, ll. 0-7 discloses the collection tanks can be large enough to hold a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention W1 to include a drain collection region and reservoir at the bottom of the nacelle as taught by M1, for collecting and identifying the various leakage in the turbine for maintenance, including oil, as taught by M1.  This would yield the limitation of a buffer tank located below the designed Aux Gearbox with an admission passage for admitting fluid coming from the aeroengine under gravity.

P1 teaches:
	It is well-known that  it can be desirable to drain the oil from casings of airplanes, by suction, rather than gravity feed which can be dangerous (hot oil) and slow. [Page 1, bottom third.]  This can be achieved by inserting the suction through openings formed in the casing of the engine to be drained or from below. [Page 2, last 14 lines, to page 3, line 6.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to include using the suction system of P1 through the oil fill port of the accessory gearbox provided in W1 for fueling the system, as this is the bottom point of the reserve tank and collection, for the purpose of providing a faster method of cleaning the oil of the system.  This would yield the limitation of the primary tank having an emptying passage for emptying the fluid coming from the aeroengine. 

G1 teaches:
	It is well-known that the fluid leaking from a main fluid supply  can be returned to a main fluid supply. [Title.] This is most desirable using a pump(7) for collecting leakage fluid and means for returning 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 and M1, to use a pump to move fluid from the auxiliary tank of M1 to the scavenge reservoir tank of W1, as taught by G1, for the purpose of reusing some of the oil lost in cases of extreme leakage, improving efficiency and redundancy/safety during high leak events.  This would yield the limitation of a lift circuit connecting the buffer tank to the primary tank to transfer the fluid coming from the aeroengine from the buffer tank to the primary tank.  

In Re Claims 2, 4, and 6:
W1 as modified in claim 1 teaches:
	The propulsion unit according to claim 1, wherein:
	(Claim 2) the lift circuit includes a pump between the buffer tank and the primary tank. [G1, discloses a pump(Fig. 4, 7) further said pump causes a venturi pumping action at (22, 23) which serves as a pump between the auxiliary and the main supply. Col. 2, ll. 20-45.]
	(Claim 4) claim 2, the pump between the buffer tank and the primary tank is a Venturi effect pump.] [G1, discloses a pump(Fig. 4, 7) further said pump causes a venturi pumping action at (22, 23) which serves as a pump between the auxiliary and the main supply. Col. 2, ll. 20-45.]
	(Claim 6) a suction device connected to the primary tank. [Per Claim 1, P1 discloses a suction device which is connected to the primary tank through the emptying connection.  Further the venturi pump which sucks oil from the buffer tank is connected to the primary tank as well where it delivers the fluid.]

In Re Claim 9:
W1 teaches:
	A method of draining an aeroengine (10), the method comprising:
	A primary tank, (40). [Page 5, ¶73 discloses the accessory gearbox collects oil from the system,
 the accessory gearbox acts as a scavenge line for storing fluid.]

W1 is silent as to:
	Admitting fluid coming from the aeroengine into a buffer tank situated below the aeroengine, the fluid being admitted by gravity through a feed passage of the buffer tank; transferring the fluid via a lift circuit from the buffer tank to the primary tank and emptying the primary tank via an emptying passage. 

M1 teaches:
	A buffer tank (Fig. 1, 32, and 36) located at the lowest point of the engine nacelle, for identifying leaking fluid via feed passages. [Col. 3, ll. 20-30 discloses the drain lines can be connected to for example oil, and connect to a collection tank for said oil. Col. 5, ll. 0-7 discloses the collection tanks can be large enough to hold a flights work of leak for the fluid if necessary. Col. 4, ll. 38-53 disclose the structure maybe viewed by a user.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention W1 to include a drain collection region and reservoir at the bottom of the nacelle as taught by M1, for collecting and identifying the various leakage in the turbine for maintenance, including oil, as taught by M1.  This would yield the limitation of a buffer tank located below the designed Aux Gearbox and aeroengine, with an admission passage for admitting fluid coming from the aeroengine under gravity.

P1 teaches:
	It is well-known that  it can be desirable to drain the oil from casings of airplanes, by suction, rather than gravity feed which can be dangerous (hot oil) and slow. [Page 1, bottom third.]  This can be achieved by inserting the suction through openings formed in the casing of the engine to be drained or from below. [Page 2, last 14 lines, to page 3, line 6.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to include using the suction system of P1 through the oil fill port of the accessory gearbox provided in W1 for fueling the system, as this is the bottom point of the reserve tank and collection, for the purpose of providing a faster method of cleaning the oil of the system.  This would yield the limitation of the primary tank having an emptying passage for emptying the fluid coming from the aeroengine. 

G1 teaches:
	It is well-known that the fluid leaking from a main fluid supply  can be returned to a main fluid supply. [Title.] This is most desirable using a pump(7) for collecting leakage fluid and means for returning such fluid to the main fluid supply. [Col. 1, ll. 5-21, Figure 4.]  This can be using any suitable type for moving the conduit from the pump to the device to be operated by the hydraulic fluid.  [Col. 1, line 45 -  Col. 2, line 10].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 and M1, to use a pump to move fluid from the auxiliary tank of M1 to the scavenge reservoir tank of W1, as taught by G1, for the purpose of reusing some of the oil lost in cases of extreme leakage, improving efficiency and redundancy/safety during high .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1, M1, P1, and G1 as applied to claim 1 above, and further in view of US 10,539,077 to Py et al. (P2).

In Re Claim 3:
W1 as modified in claim 1 teaches:
	There is a pump (7, G1).

W1 is modified in claim 1 is silent as to:
The pump being electric.

P2 teaches:
	Pumping means for moving fluids from draining cavities/portions, may be electrical or mechanical. [Col. 8, ll. 9-21.]  Electrical may permit easier control by electrical controllers/monitoring devices. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of W1 and G1, to be electric, as it is taught by P2, that electric pumps are known in the art variants of mechanical pumps which can be used to move drainage fluid in systems.  This would yield the limitation of claim 3.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1, M1, P1, and G1 as applied to claim 1 above, and further in view of EP 3,848,568 to Kawasaki. (K1).

In Re Claim 5:
W1 as modified in claim 1 teaches:
	There is a primary tank. (Scavenging and primary oil tank of W1 as claimed in claim 1.] 

W1 is modified in claim 1 is silent as to:
The primary tank being pressurized by a pressurizing device.

K1 teaches:
It is desirable to use a pressurizing mechanism (115) to pressurize the air in an oil tank, which provides a pressure air source (30) and a valve(31), sufficient to read on the pressurizing mechanism as claimed, so that the oil system can work even during aircraft turns/inversions which can interfere with gravitation or suctional port methods of oil delivery. [Page 6, ¶37-39.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary tank of W1, such that it is pressurized by a pressurizing mechanism, as taught by K1, for the purpose of permitting the system to operate through turns and inversions, as well as operate more easily with a lower oil pumping pressure/system.  This would yield the limitation of claim 5.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1, M1, P1, and G1 as applied to claim 1 above, and further in view of US 5,289,900 to Ajo Jr. (A1).

In Re Claim 8:
W1 as modified in claim 1 teaches:


W1 is modified in claim 1 is silent as to:
The primary tank being located above the aeroengine.

A1 teaches:
Oil tanks can be located in the pylon/wings above engines. Such operations can lead to oil analysis and overall through a single fueling port with a fuel system.   [Col. 1, ll. 14-50.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of W1 to place the oil primary tank and supply and fill port in the wing above the aeroengine as taught by A1, for the purpose of providing a known in the art alternative location for oil feed and with the advantage of being accessible through a wing fueling system and single door.  This would yield the primary tank above the aeroengine.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The office has identified that tanks can be located in pylons, and while it is known that cooling airflow can be directed from a central plane region, to a turbine during explosion limiting, as taught by US 6,343,465 to Martinov.  However, utilizing a suction device as claimed in claim 7, to be provided for by pneumatic chamber in a landing gear is not known in the prior art of primary tank and secondary tank drainage systems as claimed in claim 6 in combination with claim 7 as searched by the examiner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0002689 to Leon et al. and US 6,571,562 to Wilcox teach that lower tanks for collecting drained fluids can dispose of those fluids or send them to waste disposal storage/collection tanks.  US 3,841,089 to Clark teaches an above aeroengine primary tank (fuel tank)  feeding to tube (30) and a buffer tank at the bottom of the aeroengine(12).US 3,810,714 to Turner shows a drain tank (9) drained by a venturi pump which feeds a primary tank (1). It is unclear from the schematic if the buffer or primary is above the either. US 3,901,025 to Bryerton et al. is similar to Turner, having an auxiliary tank (50) a venturi pump (54) and a primary tank (10a), similar to turner relative height of the tanks is not specified. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745